Title: From Thomas Jefferson to Charles Willson Peale, 1 January 1806
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir
                            
                            Washington Jan. 1. 1806.
                        
                        I recieved your letter of Nov. 28. and the apparatus for carrying mr Hawkins’s pen-case. but I have tried an
                            expedient which I think is better. that is to make the moveable pen case longer, that it may recieve a longer knib &
                            have more spring. they hold the knib as firmly as possible, & they unite the advantages of your adjusting screw, & the
                            being left in the ink holder while the polygraph is shut up. the two last advantages are indispensible with me. I send you
                            a model of the case, & of the knibs.
                        I think I sent you Capt. Lewis’s original catalogue of the articles he had forwarded to me. I retained no
                            copy of it, and having occasion to turn to it would thank you for it.
                        We have to make up some presents for Tripoli, & being desirous to compose it as much as we can of things
                            rare, the produce of our own country, I propose to make the Polygraph an article. we want three of them, one for the Bey,
                            one for his Secretary of state, & one for the Ambassador here. but they must be entirely mounted in silver: that is to
                            say, every thing which is brass in your ordinary ones, must be of silver. each polygraph should also be put into a neat
                            strong packing case with hinges lock & key. but above all things I would wish you not only to have every thing solidly
                            made, but also to try each of them yourself & see that they write in perfection, because in Tripoli they have no artist
                            who can put them to rights. they are to be addressed to the Secretary of state here, & the bills sent to him for
                            paiment. accept my friendly salutations & assurances of great esteem.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. fix pencases like the one I send. a quill makes 2. knibs, or if large 4. the mahogany inside as well
                                as out should be fine. perhaps solid instead of vineered.
                        
                    